                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MISSOURI
                              CENTRAL DIVISION

 REPRODUCTIVE HEALTH                       )
 SERVICES OF PLANNED                       )
 PARENTHOOD OF THE ST. LOUIS               ) Case No. 2:19-CV-4155-HFS
 REGION, INC., et al.,                     )
                                           )
                      Plaintiffs,          )
                                           )
 v.                                        )
                                           )
 MICHAEL L. PARSON, IN HIS                 )
 OFFICIAL CAPACITY AS
 GOVERNOR OF THE STATE OF
 MISSOURI, et al.,

                      Defendants.

                                    NOTICE OF APPEAL

       Notice is hereby given that Defendants Michael L. Parson, Eric S. Schmitt, Jade D.

James, Sara Martin, Sammy L. Alexander, James A. DiRenna, Jeffrey S. Glaser, Katherine

J. Mathews, Naveed Razzaque, David E. Tannehill, Marc K. Taormina, and Randall

Williams, all in their official capacities, appeal to the United States Court of Appeals for

the Eighth Circuit from the district court’s order entering a preliminary injunction in this

action on August 27, 2019, as amended and corrected on August 28, 2019. (Docs. 50, 51).




         Case 2:19-cv-04155-HFS Document 53 Filed 08/29/19 Page 1 of 3
                             Respectfully submitted,
                             ERIC S. SCHMITT,
                             Attorney General

                              /s/ D. John Sauer
                             D. John Sauer, #58721
                               Solicitor General
                             Julie Marie Blake, #69643
                               Deputy Solicitor General
                             Emily A. Dodge, #53914
                               Assistant Attorney General
                             Justin D. Smith, # 63253
                               Deputy Attorney General

                             Post Office Box 899
                             Jefferson City, MO, 65102
                             John.Sauer@ago.mo.gov
                             Tel: (314) 340-7960
                             Fax: (314) 340-7029

                             Attorneys for Defendants Parson,
                             Schmitt, James, Martin, Alexander,
                             DiRenna, Glaser, Mathews, Razzaque,
                             Tannehill, Taormina, and Williams.




Case 2:19-cv-04155-HFS Document 53 Filed 08/29/19 Page 2 of 3
                            CERTIFICATE OF SERVICE

     I hereby certify that on August 29, 2019, a copy of the foregoing was filed
electronically with the Clerk of Court to be served by operation of the Court’s electronic
filing system upon all counsel of record.


                                           /s/ D. John Sauer




        Case 2:19-cv-04155-HFS Document 53 Filed 08/29/19 Page 3 of 3
